Citation Nr: 1004398	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-38 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than posttraumatic stress 
disorder.

4.  Entitlement to service connection for posttraumatic 
stress disorder.

5.  Entitlement to service connection for allergies with ear 
pain.

6.  Entitlement to service connection for a chin wart.

7.  Entitlement to service connection for thoracic and 
cervical spine disorders.

8.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  An unappealed May 1994 rating decision denied the 
Veteran's claims of entitlement to service connection for a 
left knee disorder and a lumbar spine disorder.

2.  Evidence associated with the claims file since the May 
1994 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issues of 
entitlement to service connection for a left knee disorder 
and entitlement to service connection for a lumbar spine 
disorder.


3.  An unappealed September 2001 rating decision denied the 
Veteran's claims of entitlement to service connection for a 
psychiatric disorder other than posttraumatic stress 
disorder (PTSD).

4.  Evidence associated with the claims file since the 
September 2001 rating decision was not of record at the time 
of the September 2001 rating decision and relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, other than PTSD.

5.  The competent medical evidence of record does not show 
that the Veteran's currently diagnosed psychiatric disorder, 
other than PTSD, is related to active military service.

6.  The medical evidence of record clearly and unmistakably 
shows that the Veteran's PTSD preexisted military service 
and clearly and unmistakably was not aggravated by military 
service.

7.  The medical evidence of record clearly and unmistakably 
shows that the Veteran's allergies preexisted military 
service and clearly and unmistakably were not aggravated by 
military service.

8.  The medical evidence of record clearly and unmistakably 
shows that the Veteran's chin wart preexisted military 
service and clearly and unmistakably was not aggravated by 
military service.

9.  The medical evidence of record does not show that the 
Veteran's currently diagnosed thoracic and service spine 
disorder is related to active military service.

10.  The medical evidence of record does not show that the 
Veteran's currently diagnosed right knee disorder is related 
to active military service.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the May 1994 rating 
decision is not new and material, and therefore, the claim 
of entitlement to service connection for a left knee 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence submitted to reopen the May 1994 rating 
decision is not new and material, and therefore, the claim 
of entitlement to service connection for a lumbar spine 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder other than 
PTSD is new and material, and therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

4.  A psychiatric disorder other than PTSD was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).

5.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.125 (2009).

6.  Allergies with ear pain were not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).

7.  A chin wart was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2009).

8.  A thoracic and cervical spine disorder was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

9.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in January 2004 and March 2004 
satisfied the duty to notify provisions for all claims 
except those involving the thoracic and cervical spine 
disorder and PTSD.  Prior to initial adjudication of the 
thoracic and cervical spine disorder and PTSD claims, 
letters dated in December 2006 and May 2007 satisfied the 
duty to notify provisions with respect to those issues.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran's service treatment records, VA medical 
treatment records, and indicated private medical records 
have been obtained.  VA examinations were provided to the 
Veteran in connection with her claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no indication 
in the record that additional evidence relevant to the 
issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on her behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

New and Material Left Knee Disorder and Lumbar Spine 
Disorder

An unappealed rating decision in May 1994 denied the 
Veteran's claims of entitlement to service connection for a 
left knee disorder and a lower spine disorder on the basis 
that the Veteran's service treatment records did not show an 
in-service diagnosis of these disorders and there was no 
post-service medical evidence which related any currently 
diagnosed disorder to military service.  The relevant 
evidence of record at the time of the May 1994 rating 
decision consisted of the Veteran's service treatment 
records and military facility medical records dated between 
November 1985 and May 1993.
 
The Veteran did not file a notice of disagreement after the 
May 1994 rating decision.  Therefore, the May 1994 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO adjudicated these issues directly in a 
November 2006 statement of the case, that decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Consequently, the Board will adjudicate 
the question of whether new and material evidence has been 
received, furnishing a complete explanation as to its 
reasons and bases for such a decision.

In December 2003, a claim to reopen the issues of 
entitlement to service connection for a left knee disorder 
and a lumbar spine disorder was received.  The relevant 
evidence of record received since the May 1994 rating 
decision includes military facility medical records dated 
from January 1984 to January 2007, VA medical examination 
reports dated in June 2004 and June 2005, and a transcript 
of an October 2006 hearing at the RO.  Almost all of the 
evidence received since the May 1994 rating decision is 
"new" in that it was not of record at the time of the May 
1994 decision.  However, none of the new evidence is 
material with respect to the left knee and lumbar spine 
claims as they do not include any medical opinion that 
relates a currently diagnosed left knee or lumbar spine 
disorder to military service.  The only medical opinion that 
comments on the etiology of either disorder is the June 2005 
VA orthopedic examination report which, as noted below, 
stated that the Veteran's current back condition was not 
related to military service.  Accordingly, the evidence 
received since the May 1994 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's left 
knee and lumbar spine claims.

Since the additional evidence received since the May 1994 
rating decision is not material as it does not raise a 
reasonable possibility of substantiating the Veteran's 
claims, it does not constitute new and material evidence 
sufficient to reopen the Veteran's claims of entitlement to 
service connection for a left knee disorder and a lumbar 
spine disorder.  As new and material evidence to reopen the 
finally disallowed claims has not been submitted, the 
benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

New and Material Psychiatric Disorder Other Than PTSD

An unappealed rating decision in September 2001 denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder on the basis that the medical evidence 
of record did not show that a psychiatric disorder occurred 
in or was caused by military service.  The relevant evidence 
of record at the time of the September 2001 rating decision 
consisted of the Veteran's service treatment records and 
military facility medical records dated between November 
1985 and March 1996.

The Veteran did not file a notice of disagreement after the 
September 2001 rating decision.  Therefore, the September 
2001 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.


Although the RO adjudicated this issue directly in a 
November 2006 statement of the case, that decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and 
bases for such a decision.

In December 2003, a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder other than 
PTSD was received.  The relevant evidence of record received 
since the September 2001 rating decision includes military 
facility medical records dated from January 1984 to January 
2007, VA medical examination reports dated in June 2004 and 
June 2005, a transcript of an October 2006 hearing at the 
RO, and VA outpatient treatment records dated in September 
2008.  Almost all of the evidence received since the 
September 2001 rating decision is "new" in that it was not 
of record at the time of the September 2001 decision.  In 
addition, the new evidence includes a December 2006 military 
facility medical report which stated that the Veteran's 
paranoid schizophrenia began during active military service, 
something that was not shown at the time of the September 
2001 rating decision.  Therefore, the December 2006 military 
facility medical report raises a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a psychiatric disorder other than PTSD is 
reopened.

Psychiatric Claims

Generally, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis 
of a mental disorder must conform to the criteria of DSM-IV.  
38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the Veteran's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and 
her testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 
9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

When determining whether a disability or disease was 
incurred in service, or preexisted service, a Veteran shall 
be presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. 
Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 
(Fed. Cir. 2004).  The Veteran is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  See Cotant v. Principi, 17 Vet. App. 
116, 132 (2003).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  A preexisting injury or disease will 
be considered to have been aggravated by active service 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding 
of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted 
to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 
304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The Veteran's service treatment records include a February 
1971 report of medical history.  On that report, the Veteran 
stated that she had or had previously had frequent trouble 
sleeping, frequent or terrifying nightmares, and nervous 
trouble.  The Veteran reported that she did not take 
medication for the insomnia, that the nightmares were not 
currently disabling, and that she had normal reactions with 
regard to nervousness.  On examination, the examiner noted 
that a pelvic examination was not done as the Veteran was 
"extremely anxious" about the examination.  The examiner 
commented that this anxiety was within normal limits as the 
Veteran had never had a previous physical examination.

After separation from active military service, a December 
1994 private medical report stated that the Veteran had been 
evacuated from Cuba in September 1994, where she had been 
living with her 12 year old son and husband, who was in the 
Navy.  The Veteran reported that she had been experiencing 
"memories" from approximately 10 to 12 years before since 
September 1994.  She described these memories as "occasions 
when people took blood from her 'for biological warfare to 
make weapons.'"  The Veteran reported paranoid and 
delusional thinking since September 1994.  She stated that 
the first time people took blood from her was when she gave 
birth to her son.  The Veteran denied a history of 
depression, mania, or suicide attempts.  She reported that 
she had never been treated for psychiatric problems.  The 
Veteran reported that her mother divorced her father when 
the Veteran was 5 years old, after the Veteran told her 
mother that her father had sexually abused her.

Private medical reports dated from December 1994 to March 
1995 include summaries of multiple delusional beliefs and 
reports of numerous psychiatric symptoms.

A February 1996 private history and physical examination 
report stated that the Veteran was admitted due to suicidal 
ideation.  A February 1996 private psychiatric examination 
report dated the same day included a summary of the 
Veteran's delusional belief that the military had been doing 
experiments on her against her will for the purposes of 
developing biological and/or chemical weapons.  The Veteran 
reported that she had previously seen a psychiatrist from 
September 1994 to October 1995, but stopped going because 
she felt it was not helping.  The Veteran reported "rampant" 
abuse in her family.  After mental status examination, the 
Axis I diagnoses were schizoaffective disorder, rule out 
late onset paranoid schizophrenia, and rule out dementia.  
The examiner commented that the Veteran reported complete 
memory loss since the birth of her child, but the examiner 
"doubt[ed] that this is a true organic disorder."  The Axis 
II diagnosis was borderline features.  The medical evidence 
of record shows that multiple psychiatric disorders have 
been consistently diagnosed since February 1996, with the 
most consistent diagnoses being paranoid schizophrenia and 
PTSD.

A July 2001 private medical report stated the Veteran had 
been treated at that clinic for paranoid schizophrenia since 
1977.  The evidence of record shows that this date was a 
typographical error, and that treatment began at that clinic 
in 1997.  The examiner stated that the date of onset of the 
Veteran's illness was possibly 2 years before, which 
corresponds to 1995.

A March 2005 private medical report stated that the examiner 
first saw the Veteran for paranoid schizophrenia in 1997.  
The Veteran reported that she first began experiencing 
delusions in 1995.  The Veteran "reported a history of 
anxiety problems on active duty - probably PTSD - secondary 
to sexual abuse [from ages 10 to 13.]  She refused pap smear 
[secondary to] 'anxiety.'  Alleges sexual harassment while 
on active [duty]."

A June 2005 VA psychiatric examination report stated that 
the Veteran's claims file, service treatment records, and 
private medical records had been reviewed.  The Veteran 
reported that she did not agree with her private 
psychiatrist's diagnosis of paranoid schizophrenia "and says 
that she suffers from PTSD arising from her childhood sexual 
abuse which was aggravated by an event which reportedly took 
place during the birth of her son in February 1982."  The 
event described was a delusion regarding being forced at 
gunpoint to participate in a biological warfare experiment 
which was conducted whenever she had surgery for medical 
problems.  The Veteran reported that she had no memory of 
these incidents until her son was in 6th grade.  The Veteran 
reported that the anxiety that was noted during the February 
1971 service medical examination was "the result of 
childhood sexual abuse."  The examiner noted that all 
reported psychiatric treatment prior to or during military 
service by mental health professionals were based 
exclusively on the Veteran's reported history and there was 
no independent confirmation of psychiatric treatment prior 
to or during her active military service.  After mental 
status examination, the examiner stated that the Veteran

meets full criteria for Schizophrenia, 
Paranoid Type. . . .  [the Veteran] 
clings to a delusional system involving 
having been forced to consent to 
biological experimentation at gunpoint 
minutes after the birth of her child and 
"truth serum" which made detection of 
this nefarious conspiracy possible.  She 
contends that these actions aggravated 
her sexual abuse-related PTSD and 
resulted in her current mental state, 
which she does not recognize as 
schizophrenic in nature.

There is no evidence that [the Veteran] 
suffered from, reported, or was treated 
for a mental disorder during her 
military service.  Statements to the 
contrary found in clinical records 
submitted by [mental health] providers 
who treated the [Veteran] after her 
discharge from the US Navy are based on 
a psychiatric history she herself 
supplied; that psychiatric history was 
not corroborated by documentation in the 
[Veteran's service treatment records].

Neither is there reason to believe that 
[PTSD] related to childhood sexual 
abuse, admittedly present prior to her 
military enlistment, was aggravated by 
events which may have occurred during 
her service in the US Navy.  The events 
to which she makes specific references 
are absurd in the extreme, and her 
certainty that they occurred is further 
evidence of the accuracy of [her private 
psychiatrist's] current diagnosis of 
paranoid schizophrenia.

Although highly disabled by the mental 
illness from which she suffers, [the 
Veteran's] mental illness is not on a 
continuum with any psychiatric disorder 
she may have experienced during her 
military service or attributable to any 
event, condition, or situation she 
encountered therein.

A December 2006 private medical report stated that the 
Veteran had been treated for paranoid schizophrenia by the 
private psychiatrist since 1997.  The psychiatrist stated 
that the Veteran's

history indicated that while on active 
duty she developed symptoms of 
agitation, anxiety, feelings of 
emptiness, confusion, and feeling 
unfamiliar with her environment.  She 
was at times confused and disorganized 
in her thinking and behavior.  She 
stated she sought out mental health 
treatment but was ignored because she 
was told that all she wanted was to be 
discharged from the Navy when in fact 
that was not the case.  She managed to 
stay on active duty for approximately 
ten years.  When she became pregnant her 
psychotic process worsened.  She was 
unable to seek out help.  She was 
discharged from the Navy and after 
delivery of her child became floridly 
psychotic requiring hospitalization and 
the use of psychotropic medication.

Reviewing the natural course of paranoid 
schizophrenia in this individual 
revealed that she developed symptoms of 
agitation, confusion, paranoid thinking, 
social withdrawal, and anxiety.  Because 
of the [Veteran's] social withdrawal, 
awkwardness, and avoidant behavior, she 
was unable to receive appropriate help 
and evaluation to be treated for her 
condition at an earlier time while on 
active duty.  Thus, it is the opinion of 
this psychiatrist that the [Veteran's] 
mental illness began when she was on 
active duty in the Navy and did not 
start after she was discharged from the 
Navy.

A September 2008 VA outpatient mental health note stated 
that the Veteran had been treated for "PTSD from childhood 
trauma."  She denied military sexual trauma.

PTSD

The medical evidence of record clearly and unmistakably 
shows that the Veteran's PTSD preexisted military service 
and was not aggravated by military service.  While the 
Veteran's February 1971 service enlistment medical 
examination did not note a preexisting psychiatric disorder, 
extreme anxiety was reported at that time which prevented a 
pelvic examination.  Furthermore, the March 2005 private 
medical report and the June 2005 VA psychiatric examination 
reports both stated that the Veteran's PTSD was secondary to 
sexual abuse she experienced as a child.  There is no 
medical evidence of record which states that the Veteran's 
PTSD began during her period of active military service.  

Moreover, the medical evidence of record does not show that 
the Veteran's PTSD was aggravated by military service.  
There is no medical evidence that the Veteran ever 
complained of, or was treated for, her preexisting PTSD 
during military service.  The June 2005 VA psychiatric 
examination report specifically found that there was no 
evidence that the Veteran's PTSD was aggravated during 
military service.  The Veteran has stated that she 
experienced PTSD symptoms during military service but that 
such complaints were not recorded.  In this regard, the 
medical evidence of record clearly shows that the Veteran is 
delusional and has distorted recollections of her medical 
history.  Accordingly, the Veteran's statements are not 
competent evidence that her preexisting PTSD was permanently 
aggravated by active military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the presumption of 
soundness has been rebutted as the medical evidence of 
record shows that the Veteran's PTSD clearly and 
unmistakably preexisted military service and clearly and 
unmistakably was not aggravated thereby.

As noted above, for VA purposes aggravation of a preexisting 
disability requires a clear demonstration that the 
disability underwent a permanent advancement of the 
underlying pathology.  The only evidence the Veteran has 
produced of in-service symptoms are those noted on her 
February 1971 pre-service report of medical history and 
physical examination.  The occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis, 276 
F.3d at 1345.  In this case, the first medical evidence of a 
psychiatric disorder after February 1971 is dated in 
December 1994, over 23 years after separation of military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Accordingly, the 
medical evidence of record does not show that the Veteran's 
PTSD was incurred in or aggravated by military service.  As 
such, service connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the Veteran's preexisting PTSD was permanently 
aggravated by military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Psychiatric Disorder, Other Than PTSD

The competent medical evidence of record does not show that 
the Veteran's currently diagnosed psychiatric disorder other 
than PTSD is related to active military service.  As noted 
above, the only in-service evidence of a psychiatric 
disorder are the symptoms noted on the February 1971 
pre-service report of medical history and physical 
examination.  There are no further complaints, symptoms, or 
treatment for a psychiatric disorder noted in the Veteran's 
service treatment records and the Veteran's service 
treatment records are negative for any diagnosis of a 
psychiatric disorder.  Indeed, the Veteran specifically 
denied experiencing any psychiatric symptoms on multiple 
reports of medical history during active military service.  
While the Veteran has a current diagnosis of paranoid 
schizophrenia, there is no medical evidence of record that a 
psychiatric disorder was diagnosed prior to September 1994.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

In addition, there is no competent medical evidence of 
record which relates the Veteran's currently diagnosed 
paranoid schizophrenia to active military service.  In the 
December 1994 private medical report, the Veteran stated 
that her symptoms began in September 1994 and that she had 
never been treated for psychiatric problems before then.  
The July 2001 private medical report stated that the 
Veteran's paranoid schizophrenia began two years prior to 
the commencement of her treatment with the private 
physician, which corresponds to an onset in 1995.  The March 
2005 private medical report stated that the Veteran first 
experienced delusions in 1995.  The June 2005 VA psychiatric 
examination report stated that the evidence of record did 
not show any in-service treatment for a mental health 
disorder, and opined that the Veteran's paranoid 
schizophrenia was not related to any in-service psychiatric 
symptoms.

The only medical evidence of record which relates a 
currently diagnosed psychiatric disorder to military service 
is the December 2006 private medical report.  That note 
opined that the Veteran's psychiatric disorder began during 
active military service.  However, the report was based on 
the Veteran's statements that she experienced psychiatric 
symptoms and sought psychiatric treatment during military 
service, contentions which are not corroborated by the 
evidence of record.  In addition, the report was based on 
the Veteran's claim that "after delivery of her child [she] 
became floridly psychotic requiring hospitalization and the 
use of psychotropic drugs."  The evidence of record clearly 
shows that the Veteran's psychotic symptoms did not begin 
until 1995, at which time her child was 12 years old.  This 
does not correspond to an onset of symptoms related to 
childbirth.  Furthermore, the private psychiatrist who wrote 
the December 2006 private medical report is the same private 
psychiatrist who wrote the July 2001 and March 2005 private 
medical reports.  In those reports, the private psychiatrist 
stated that the Veteran's symptoms began in 1995, 
approximately 13 years after separation from military 
service.  Accordingly, the private psychiatrist's December 
2006 opinion is directly contradicted by his earlier reports 
in July 2001 and March 2005.  As such, the December 2006 
private medical report is not probative medical evidence 
that the Veteran's currently diagnosed paranoid 
schizophrenia is related to active military service.

As noted above, the Veteran has been found to be delusional 
and is not considered an accurate historian.  As such, her 
statements are not competent evidence that any currently 
diagnosed psychiatric disorder is related to active military 
service.  See Espiritu, 2 Vet. App. at 495; Grottveit, 5 
Vet. App. at 93.  Accordingly, there is no competent medical 
evidence of record which relates a currently diagnosed 
psychiatric disorder, other than PTSD, to active military 
service.  As such, service connection for a psychiatric 
disorder, other than PTSD, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates a currently 
diagnosed psychiatric disorder, other than PTSD, to active 
military service, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 56.


Allergies with Ear Pain and Chin Wart

The Veteran's service treatment records are replete with 
complaints and diagnoses of allergies and a chin wart and/or 
mole.  In a March 1975 service treatment report, the Veteran 
complained of sneezing episodes which started 15 years 
before.  The impression was possible allergy.  In a 
September 1976 allergy clinic report, the Veteran complained 
of nasal symptoms since she was in 7th grade.  In a February 
1978 service treatment report, the Veteran complained of 
"allergy most of [her] life."  In a May 1979 service 
treatment report, the Veteran complained of an abscess on 
her chin for the previous 15 years.  In a May 1980 allergy 
clinic report, the Veteran complained of allergy symptoms 
"dating back 15 years."  In an undated allergy history 
report written in approximately 1980, the Veteran stated 
that she first noticed bouts of sneezing at approximately 13 
years of age, or 7th grade, and first notice sinus congestion 
at 21 years of age.

After separation from military service, numerous private 
reports included complaints, symptoms, and diagnoses of an 
allergy disorder.

In a January 1984 military medical examination report, the 
Veteran was noted to have a mole on her chin.

In a June 2004 VA general medical examination report, the 
Veteran reported that she started having allergy problems 
when she was about 13 years old, at which time she was in 7th 
grade.  She also stated that she noticed a wart on her right 
chin area prior to joining the Navy in 1971.  At that time 
the wart was approximately 0.5 centimeters (cm) by 0.5 cm.  
The Veteran reported that the wart did not grow any larger, 
but that it also did not go away despite multiple in-service 
cryotherapy treatments.  On physical examination, the 
Veteran had a 0.5 cm by 0.5 cm cystic-like mass on the right 
chin area which was nontender and nonadherent to underlying 
tissue.  The impression was recurrent allergies, sinusitis, 
and allergic rhinitis; and recurrent wart on the right side 
of the chin.  A July 2004 addendum to the report stated that 
it was unlikely that the Veteran's allergies or chin wart 
were aggravated or permanently worsened during military 
service.


The medical evidence of record clearly and unmistakably 
shows that the Veteran's allergies and chin wart preexisted 
military service and clearly and unmistakably were not 
aggravated by military service.  While the Veteran's 
February 1971 service enlistment medical examination did not 
note a preexisting allergy disorder or chin wart, the 
Veteran herself stated that her allergies began prior to 
service in at least six separate service treatment reports 
and that her chin wart existed prior to service in May 1979.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  After 
separation from military service, the Veteran continued to 
assert that both of these disorders began prior to 
enlistment, as demonstrated by the June 2004 VA general 
medical examination report.  There is no medical evidence of 
record which states that the Veteran's allergies or chin 
wart began during her period of active military service.  
Accordingly, the presumption of soundness has been rebutted 
as the medical evidence of record shows that the Veteran's 
allergies and chin wart clearly and unmistakably preexisted 
military service and clearly and unmistakably was not 
aggravated thereby.

Moreover, the medical evidence of record does not show that 
the Veteran's allergies and chin wart were aggravated by 
military service.  As noted above, for VA purposes 
aggravation of a preexisting disability requires a clear 
demonstration that the disability underwent a permanent 
advancement of the underlying pathology.  While the 
Veteran's service treatment records include numerous 
complaints and treatments for both disorders, the medical 
evidence of record does not show that her in-service 
symptoms resulted in a permanent advancement of the 
underlying pathology.  The occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  See Davis, 276 
F.3d at 1345.  The only medical evidence of record which 
provides an opinion on whether the Veteran's allergies and 
chin wart were aggravated by military service is the July 
2004 addendum to the June 2004 VA general medical 
examination report.  That addendum stated that it was 
unlikely that the Veteran's allergies or chin wart were 
aggravated or permanently worsened during military service.  
The Veteran's statements alone are not sufficient to prove 
her currently diagnosed allergies and chin wart were 
incurred in or aggravated by military service.  Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, the medical evidence of record does not show 
that the Veteran's allergies and chin wart were aggravated 
by military service.  As such, service connection for 
allergies and a chin wart is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the Veteran's preexisting allergies and chin 
wart were permanently aggravated by military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 
56.

Thoracic Spine, Cervical Spine, and Right Knee Disorders

Under 38 C.F.R. § 3.303(b), service connection may be 
awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, and 
the Veteran presently has the same condition; or (2) a 
disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain 
chronic disorders, including arthritis, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

In an October 1980 service treatment report, the Veteran 
complained of pain in the cervical and thoracic spine which 
began one hour after she received an allergy shot.  The pain 
was described as a dull ache which was constant and 
increased with movement.  The report stated that the Veteran 
had a positive history for the same temporary pain which was 
associated with allergy shots.  After physical examination, 
the impression was nonspecific musculoskeletal pain.

After separation from active military service, a February 
1982 military medical report stated that the Veteran 
complained of back pain.

An October 1991 military radiographic report stated that 
after views of the Veteran's chest, the impression was 
minimal degenerative changes of the lower thoracic spine.  
The medical evidence of record shows that thoracic and/or 
cervical spine disorders have been consistently diagnosed 
since October 1991.

In a June 1993 military overseas screening examination 
report, the Veteran complained of swollen joints.  The 
examiner stated that this indicated that the Veteran had 
mild degenerative joint disease.  The medical evidence of 
record shows that a right knee disorder has been 
consistently diagnosed since June 1993.

A June 2005 VA computed tomography report stated that after 
a bone density study, the impression was very mild 
osteopenia.

In a June 2005 VA general medical examination report, the 
Veteran reported that she experienced back pain during 
service, but was not diagnosed with a back disorder until 
2005, when she was found to have degenerative changes, with 
osteoporosis and kyphosis of the thoracic spine and 
degenerative changes of the cervical spine.

A June 2005 VA orthopedic examination report stated that the 
Veteran's records had been reviewed.  The examiner noted the 
Veteran's October 1980 in-service back pain complaint.  
After physical examination, the diagnosis was past history 
of back pain, with moderate limitations of motion throughout 
the cervical, lumbar, and thoracic spine, with significant 
spondylitis.  The examiner opined that

[m]ore likely than not, there is no 
direct relationship whatsoever between 
this condition and one episode of back 
pain in 1980 relative to muscle 
tightness secondary to an allergy shot.  
The myositis is consistent with that of 
a reaction to the allergy shot, and 
there is no relationship whatsoever 
between that condition and her current 
back condition 23 years later.  More 
likely than not, her current condition 
is a reflection of her activity level 
and age.

The medical evidence of record does not show that the 
Veteran's currently diagnosed thoracic and service spine 
disorder and right knee disorder are related to active 
military service.  The Veteran's service treatment records 
do not include any complaint or diagnosis of a right knee 
disorder.  While the Veteran has a current diagnosis of a 
right knee disorder, there is no medical evidence of record 
that it was diagnosed prior to June 1993, over 11 years 
after separation from military service.  See Mense, 1 Vet. 
App. at 356.  In addition, there is no medical evidence of 
record that relates the Veteran's currently diagnosed right 
knee disorder to military service.

While the Veteran's service treatment records include a 
single complaint of back pain, the service treatment report 
noted that the pain was "associated with allergy shots."  
After separation from military service, there was no medical 
evidence of record that provided a diagnosis of a thoracic 
or cervical spine disorder prior to October 1991, over 9 
years after separation from military service.  Id.  In 
addition, the medical evidence of record does not show that 
the Veteran's currently diagnosed thoracic and service spine 
disorder is related to active military service.  The only 
medical evidence of record which addresses the etiology of 
the Veteran's currently diagnosed thoracic and cervical 
spine disorder is the June 2005 VA orthopedic examination 
report.  That report stated that the Veteran's currently 
diagnosed thoracic and cervical spine disorder was not 
related to her in-service complaint of back pain.

The Veteran's statements alone are not sufficient to prove 
that her currently diagnosed thoracic and cervical spine 
disorder and right knee disorder were incurred in or 
aggravated by military service.  Espiritu, 2 Vet. App. at 
495; Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record that relates the Veteran's 
currently diagnosed thoracic and cervical spine disorder and 
right knee disorder to active military service.  As such, 
service connection for a thoracic and cervical spine 
disorder and a right knee disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, there is no medical evidence 
of record that relates the Veteran's currently diagnosed 
thoracic and cervical spine disorder and right knee disorder 
to active military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a left knee disorder is denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a lumbar spine disorder is denied.

Service connection for a psychiatric disorder other than 
PTSD is denied.

Service connection for PTSD is denied.

Service connection for allergies with ear pain is denied.

Service connection for a chin wart is denied.

Service connection for a thoracic and cervical spine 
disorder is denied.

Service connection for a right knee disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


